 
Exhibit 10.03
 
Dated 15 April 2008
 
 


 
SHIRE PLC
 
and
 
SHIRE LIMITED
 
and
 
THE BANK OF NEW YORK
 
and
 
BNY CORPORATE TRUSTEE SERVICES LIMITED
 
 


 
 
ACCESSION AND AMENDMENT AGREEMENT
 
relating to a Paying and Conversion Agency Agreement relating to
 
U.S.$1,100,000,000
 
2.75 per cent. Convertible Bonds due 2014
 


 
 
 
Slaughter and May
One Bunhill Row
London EC1Y 8YY
(REL/RMYJ)
CF080660133
 

--------------------------------------------------------------------------------


 
THIS AGREEMENT is made on 15 April 2008 between:
 
(1)
SHIRE PLC, a company incorporated in England and Wales under the Companies Act
1985 with registered number 05492592 (the “Original Issuer”);

 
(2)
SHIRE LIMITED, a company incorporated in Jersey under the Companies (Jersey) Law
1991 with registered number 99854 (the “New Issuer”);

 
(3)
THE BANK OF NEW YORK (the “Principal Paying and Conversion Agent” and, together
with any other paying and conversion agents appointed from time to time in
accordance with the Agency Agreement, the “Paying and Conversion Agents”); and

 
(4)
BNY CORPORATE TRUSTEE SERVICES LIMITED (the “Trustee”, which expression, where
the context so admits, includes any other trustee for the time being under the
Trust Deed).

 
BACKGROUND:
 
(A)
The Original Issuer issued U.S.$1,100,000,000 2.75 per cent. Convertible Bonds
due 2014 which are constituted under the Trust Deed.  The terms of the
appointment of the Principal Paying and Conversion Agent (and any other Paying
and Conversion Agents from time to time) in respect of the Bonds are set out in
the Agency Agreement.

 
(B)
The New Issuer is currently a wholly owned Subsidiary of the Original Issuer,
but will, pursuant to the 2008 Newco Scheme, be interposed between the Original
Issuer and its then shareholders so as to become the new ultimate holding
company of the Shire group.

 
(C)
Immediately prior to the 2008 Newco Scheme becoming effective, it is proposed
that the New Issuer will, with the consent of the Trustee and pursuant to Clause
14.2 (Substitution) of the Trust Deed and the Conditions of the Bonds, be
substituted in place of the Original Issuer as principal obligor under the
Bonds, on the terms, and subject to the conditions, of the Supplemental Trust
Deed.

 
(D)
On and from the substitution of the New Issuer in place of the Original Issuer
as principal obligor under the Bonds, it is proposed that the New Issuer will
accede to the Agency Agreement, the Original Issuer will cease to be party to
the Agency Agreement and the Agency Agreement will be amended and restated, on
the terms, and subject to the conditions, of this Agreement.

 
IT IS AGREED as follows:
 
1 
INTERPRETATION

 
1.1
Definitions:  Capitalised terms defined in the Trust Deed, the Conditions or the
Agency Agreement but not herein shall, when used herein (including in the
paragraphs above), have the meaning given to them in the Trust Deed, the
Conditions or the Agency Agreement.  In addition, the following expressions
shall have the following meanings:

 

--------------------------------------------------------------------------------


 
“2008 Newco Scheme” means the scheme of arrangement under Sections 895 to 899 of
the Companies Act 2006 between the Original Issuer and its shareholders which
will effect the interposition of the New Issuer between the Original Issuer and
its shareholders, including any modification, addition or condition approved by
the High Court, details of which will be set out in a circular from the Original
Issuer to its shareholders;
 
“Agency Agreement” means the Paying and Conversion Agency Agreement dated 9 May
2007 between the Original Issuer, the Principal Paying and Conversion Agent and
the Trustee (as from time to time altered in accordance with its provisions);
 
“Bonds” means the bearer bonds substantially in the form set out in Schedule 1
(Form of Definitive Bond) to the Trust Deed comprising the U.S.$1,100,000,000
2.75 per cent. Convertible Bonds due 2014, in each case having attached thereto
Coupons, constituted by the Trust Deed and for the time being outstanding or, as
the context may require, a specific number of them and includes any replacement
Bonds issued pursuant to the Conditions and includes the Global Bond;
 
“Conditions” means the terms and conditions set out in Schedule 1 (Form of
Definitive Bond) to the Trust Deed as from time to time modified in accordance
with the Trust Deed and, with respect to any Bonds represented by the Global
Bond, as modified by the provisions of the Global Bond.  Any reference to a
particularly numbered Condition shall be construed accordingly;
 
“Effective Time“ means immediately prior to the time at which the 2008 Newco
Scheme becomes effective;
 
“Supplemental Trust Deed” means the Supplemental Trust Deed dated 15 April 2008
between the Original Issuer, the New Issuer and the Trustee which is
supplemental to the Trust Deed; and
 
“Trust Deed” means the Trust Deed dated 9 May 2007 between the Original Issuer
and the Trustee (as from time to time altered in accordance with its provisions)
and any other document executed in accordance with the Trust Deed (as from time
to time so altered) and expressed to be supplemental to the Trust Deed.
 
1.2
Construction:  Clause 1.2 (Contracts (Rights of Third Parties) Act 1999) of the
Agency Agreement shall have effect, mutatis mutandis, as if set out in full in
this Agreement.

 
2
ACCESSION AND RELEASE

 
2.1
Accession:  On and from the Effective Time, and provided that the New Issuer
shall have complied with its obligations under Clause 5.1 (Conditions precedent)
of the Supplemental Trust Deed:

 
 
(A)
the New Issuer shall accede to the Agency Agreement in its capacity as issuer of
the Bonds; and

 
 
(B)
the Agency Agreement shall be amended and restated in the form set out in
Schedule 1 (Form of Amended and Restated Agency Agreement) hereto.

 
2

--------------------------------------------------------------------------------


 
2.2
Release:  On and from the Effective Time, the Original Issuer shall cease to be
a party to, and shall be released from all its obligations under, the Agency
Agreement.

 
3
COVENANTS

 
The New Issuer hereby covenants with the Principal Paying Agent and the Trustee
that, on and from the Effective Time, it will comply with and perform and
observe all the provisions of the Agency Agreement, as amended and restated
pursuant to this Agreement, which are expressed to be binding on it as if it had
been originally named as a party thereto.
 
4
EFFECTIVE TIME, 2008 NEWCO SCHEME AND RELATED MATTERS

 
4.1
Effective Time:  The New Issuer shall promptly inform the Trustee and the
Principal Paying and Conversion Agent of the occurrence of the Effective Time.

 
4.2
2008 Newco Scheme and related matters:  The Principal Paying and Conversion
Agent hereby agrees to provide such reasonable co-operation as the Original
Issuer and the New Issuer may request in relation to the implementation of the
2008 Newco Scheme and related matters, including, without limitation, providing
its consent to any capital reduction to be undertaken by the New Issuer (so long
as such capital reduction complies with paragraph (e) of Condition 10
(Undertakings), as amended and restated pursuant to the Supplemental Trust
Deed), provided that nothing in this Clause 4.2 shall require the Principal
Paying and Conversion Agent to act in a way that is in breach of any duty which
it owes under the Agency Agreement.

 
5
COMMUNICATIONS

 
Any communication shall be by letter or fax and sent:
 
 
(A)
in the case of the Original Issuer, to it at:

 
Shire plc
Hampshire International Business Park
Chineham
Basingstoke
Hampshire RG24 8EP
United Kingdom
 
 
Fax no.
+44 (0)1256 894713
        Attention Group Treasurer (copy to Legal Department)

                                 
 
(B)
in the case of the New Issuer, to it at:

 
Shire Limited
5 Riverwalk
City West Business Campus
Dublin 24
Republic of Ireland
 
3

--------------------------------------------------------------------------------


 
 
Fax no.
+353 1 429 7701 (with a copy to +44 (0)1256 894713)
        Attention Group Treasurer (copy to Legal Department)

                                                            
 
(C)
in the case of the Principal Paying and Conversion Agent, to it at:

 
The Bank of New York
40th Floor
One Canada Square
London E14 5AL
United Kingdom
 
 
Fax no.
+44 (0)20 7964 2536
        Attention Corporate Trust Administration

                                 
and
 
 
(D)
in the case of the Trustee, to it at:

 
BNY Corporate Trustee Services Limited
40th Floor
One Canada Square
London E14 5AL
United Kingdom
 
 
Fax no.
+44 (0)20 7964 2536
        Attention Manager, Trust Administration

                                              
or any other address of which written notice has been given to the parties in
accordance with this Clause 5.  Communications will take effect, in the case of
delivery, when delivered or, in the case of fax, when
despatched.  Communications not by letter shall be confirmed by letter but
failure to send or receive that letter shall not invalidate the original
communication.
 
6
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, all of which,
taken together, shall constitute one and the same agreement and any party to
this Agreement may enter into the same by executing a counterpart.
 
7
GOVERNING LAW AND JURISDICTION

 
7.1
Governing law:  This Agreement shall be governed by and construed in accordance
with English law.

 
7.2
Jurisdiction:  The courts of England are to have jurisdiction to settle any
dispute arising out of or in connection with this Agreement.  Accordingly, any
proceeding, suit or action arising out of or in connection with this Agreement
(“Proceedings”) may be brought in the courts of England.  Each party to this
Agreement hereby:

 
4

--------------------------------------------------------------------------------


 
 
(A)
waives (and agrees not to raise) any objection, on the ground of forum non
conveniens or on any other ground, to the taking of proceedings in the courts of
England;

 
 
(B)
agrees that a judgment against it in Proceedings brought in England shall be
conclusive and binding upon it and may be enforced in any other jurisdiction;
and

 
 
(C)
irrevocably submits and agrees to submit to the jurisdiction of the courts of
England.

 
Neither the Original Issuer nor the New Issuer may bring Proceedings in the
courts of any other jurisdiction (other than to enforce a judgment obtained in
the courts of England).  However, the Trustee and the Principal Paying and
Conversion Agent may bring Proceedings in the courts of any other competent
jurisdiction and, to the extent permitted by applicable law, may bring
Proceedings in the courts of more than one jurisdiction at the same time.
 
 
5

--------------------------------------------------------------------------------


 
ACCESSION AND AMENDMENT AGREEMENT EXECUTION PAGE
 
This Agreement is executed on the date stated at the beginning.
 
EXECUTED by
 
)
 
SHIRE PLC
 
)
............................................Attorney
acting by its duly authorised attorney
 
)
         
EXECUTED by
 
)
 
SHIRE LIMITED
 
)
............................................Attorney
acting by its duly authorised attorney
 
)
         
EXECUTED by
 
)
............................................Attorney
THE BANK OF NEW YORK
 
)
 
acting by its lawful attorney
 
)
         
EXECUTED by
 
)
............................................Attorney
BNY CORPORATE TRUSTEE SERVICES LIMITED
 
)
 
acting by two of its lawful attorneys
 
)
............................................Attorney
       

 
 
6

--------------------------------------------------------------------------------



 
SCHEDULE 1
FORM OF AMENDED AND RESTATED AGENCY AGREEMENT









 
































CF080660133
 
7

--------------------------------------------------------------------------------
